Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Rackham Karlsson, Reg. No. 77,609 on 01/31/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1.	(currently amended) A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
	receiving a first computing request from a requestor for a first compliance assessment, the requestor  being associated with a first number of tokens available to exchange for completion of computing requests;
, the first ruleset indicating at least one condition for satisfying the first compliance assessment;
	computing a first estimated amount of work for completing the first computing request based at least on the characteristics of targets in the first set of targets and the first ruleset to be executed when completing the first computing request;
	responsive to determining that a second number of tokens, corresponding to the first estimated amount of work, is not more than the first number of tokens associated with the requestor:
		debiting the second number of tokens from the first number of tokens associated with the requestor to result in the requestor being associated with a third number of tokens available to exchange for completion of subsequent computing requests; and
		causing completion of the first computing request by executing the first ruleset on each target in the first set of targets and determining whether each target in the first set of targets of the first computing request complies with the at least one condition for satisfying the first compliance assessment; and
	subsequent to completing the first computing request:
		receiving a second computing request from the requestor for a second compliance assessment;
		determining (a) a second number of targets in a second set of targets of the second computing request and (b) a second ruleset to be executed when completing the second computing request, the second ruleset indicating at least one condition for satisfying the second compliance assessment;
and
		responsive to determining that a fourth number of tokens, corresponding to the second estimated amount of work, is more than the third number of tokens associated with the requestor:
			performing one or more of delaying or canceling completion of the second computing request.

Claim 2.	(currently amended) The medium of Claim 1, wherein at least one of the characteristics of the targets in the first set of targets comprises a number of targets in the first set of targets.

Claim 3.	(currently amended) The medium of Claim 1, wherein at least one of the characteristics of the targets in the first set of targets comprises a location of each target in the first set of targets.

Claim 4.	(original) The medium of Claim 1, wherein computing the first estimated amount of work based on the first ruleset comprises computing the first estimated amount of work based on a number of rules in the first ruleset.



Claim 6.	(currently amended) The medium of Claim 1, wherein canceling completion of the second computing request comprises transmitting a rejection message to the requestor in association with the second computing request.

Claim 7.	(currently amended) A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
	determining a first estimated workload for completing a first computing request from a first requestor for a first compliance assessment;
	determining a second estimated workload for completing all computing requests from the first requestor already being handled by a first queue, the first queue being configured to handle requests from the first requestor and at least one second requestor;
	determining a first total estimated requestor-specific workload for the first requestor as a function of at least and the second estimated workload;
	responsive to determining that the first total estimated requestor-specific workload exceeds a first threshold value, performing one or more of delaying or canceling adding the first computing request from the first requestor to the first  queue, the first threshold value being a maximum workload for the first requestor in the first queue;
	determining a third estimated workload for completing all computing requests from the first requestor already being handled by a second queue, the second queue being configured to handle requests from the first requestor and the at least one second requestor;
	determining a second total estimated requestor-specific workload for the first requestor as a function of at least and the third estimated workload; 
	responsive to determining that the second total estimated requestor-specific workload does not exceed a second threshold value, adding the first computing request to the second  queue, the second threshold value being a maximum workload for the first requestor in the second queue; and
	completing the first computing request, in accordance with a process for completing computing requests in the second  queue, wherein the process comprises executing a first ruleset on each target in a first set of targets of the first computing request and determining whether each target in the first set of targets complies with at least one condition indicated by the first ruleset.

Claim 8.	(currently amended) The medium of Claim 7, wherein the operations further comprise:
	receiving a second computing request from the first requestor;
	determining a second estimated workload for completing the second computing request;
	determining a fourth estimated workload for completing all computing requests from the first requestor already being handled by a third queue, the third queue being configured to handle requests from the first requestor and the at least one second requestor;
	determining a third total requestor-specific estimated workload for the first requestor as a function of at least  the second estimated workload  and  and the fourth estimated workload; 
	responsive to determining that the third total estimated requestor-specific workload exceeds a third threshold value,  performing one or more of delaying or canceling adding the second computing request from the first requestor to the third  queue, the third threshold value being a maximum workload for the first requestor in the third queue; 
	determining a number of computing requests from the first requestor in an overflow queue; and
	responsive to determining the number of computing requests from the first requestor in the overflow queue is less than a maximum number, adding the second computing request to the overflow queue.

Claim 9.	(currently amended) The medium of Claim 8, wherein the number of requests from the first requestor in the overflow queue is zero prior to adding the second computing request to the overflow queue, and the maximum number is one. 

Claim 10.	(currently amended) The medium of claim 8, wherein the computing requests from the first requestor already being handled by [[in]] the first  queue correspond to requests received from the first requestor during one or more of a first time window[[,]] or  a second time window.

Claim 11.	(currently amended) The medium of claim 8, wherein the  computing requests from the first requestor already being handled by [[in]] the first  queue correspond to requests added to the first  queue from a same batch as the first computing request.

Claim 12.	(currently amended) The medium of claim 8, further comprising:
	responsive to adding the second computing request to the overflow queue, incrementing a counter for the first requestor; and
	adding a delay to computing requests in the overflow queue from the first requestor, a length of the delay being based on the counter.

Claim 13.	(currently amended) The medium of claim 12, wherein the delay is further based on an elapsed time since a previous request from the first requestor was processed in the overflow queue .

Claim 14.	(currently amended) The medium of Claim 7, wherein the operations further comprise: 
	receiving a second computing request from the first requestor;
	determining a second estimated workload for completing the second computing request;
	determining a fourth estimated workload for completing all computing requests from the first requestor already being handled by a third queue, the third queue being configured to handle requests from the first requestor and the at least one second requestor;
	determining a third total estimated requestor-specific workload for the first requestor as a function of at least  and the fourth estimated workload; 
	responsive to determining that the third total estimated requestor-specific workload exceeds a third threshold value:  performing one or more of delaying or canceling adding the second computing request from the first requestor to the third  queue, the third threshold value being a maximum workload for the first requestor in the third queue; 
computing requests from the first requestor in an overflow queue; and
	responsive to determining the number of computing requests from the first requestor in the overflow queue is at least a maximum number:  performing one or more of delaying or canceling adding the second computing request to the overflow queue.

Claim 15.	(currently amended) The medium of claim 7, wherein determining the first estimated workload for completing the first computing request comprises:
	determining the first estimated workload based on (a) characteristics of each target in the first target set for the first computing request and (b) [[a]] the first ruleset, the first ruleset indicating the at least one condition for satisfying the first compliance assessment.

Claim 16.	(currently amended) The medium of Claim 15, wherein at least one of the characteristics of the targets in the first target set comprises a number of targets in the first target set.

Claim 17.	(currently amended) The medium of Claim 15, wherein at least one of the characteristics of the targets in the first target set comprises a location of each target in the first target set.

Claim 18.	(currently amended) The medium of Claim 15, wherein computing the first estimated workload  based on the first ruleset comprises computing the first estimated workload 

Claim 19.	(currently amended) The medium of Claim 15, wherein computing the first estimated workload based on the first ruleset comprises computing the first estimated workload based on a type of each rule in the first ruleset.

Claim 20.	(currently amended) The medium of Claim 15, wherein determining the first estimated workload for completing the first computing request is based on one or more of: a size of a file transfer operation required by the first computing request, a type of file transfer operation required by the first computing request, a number of entities  required for an assessment for completing the first computing request, or a type of assessment required for the first computing request.

Claim 21.	(currently amended) The medium of Claim 7, wherein adding the first computing request to the second  queue is further responsive to determining that a first set of tokens associated with the first requestor is greater than a second set of tokens corresponding to the first estimated workload for completing the first computing request.

Claim 22.	(currently amended) A method comprising:
	determining a first estimated workload for completing a first computing request from a first requestor for a first compliance assessment;
determining a second estimated workload for completing all computing requests from the first requestor already being handled by a first queue, the first queue being configured to handle requests from the first requestor and at least one second requestor;
	determining a first total estimated requestor-specific workload for the first requestor as a function of at least and the second estimated workload;
	responsive to determining that the first total estimated requestor-specific workload exceeds a first threshold value,  performing one or more of delaying or canceling adding the first computing request from the first requestor to the first  queue, the first threshold value being a maximum workload for the first requestor in the first queue;
	determining a third estimated workload for completing all computing requests from the first requestor already being handled by a second queue, the second queue being configured to handle requests from the first requestor and at least one second requestor;
	determining a second total estimated requestor-specific workload as a function of at least the first estimated workload and the third estimated workload; 
	responsive to determining that the second total estimated requestor-specific workload does not exceed a second threshold value, adding the first computing request to the second  queue, the second threshold value being a maximum workload for the first requestor in the second queue; and
	completing the first computing request, in accordance with a process for completing computing requests in the second  queue, wherein the process comprises executing a first ruleset on each target in a first set of targets of the first computing request and determining whether each target in the first set of targets complies with at least one condition indicated by the first ruleset, and wherein the method is executed by at least one device including a hardware processor.

Claim 23.	(currently amended) A system comprising:
	at least one hardware processor;
	the system being configured to perform operations comprising:
	determining a first estimated workload for completing a first computing request from a first requestor for a first compliance assessment;
	determining a second estimated workload for completing all computing requests from the first requestor already being handled a first queue, the first queue being configured to handle requests from the first requestor and at least one second requestor;
	determining a first total estimated requestor-specific workload for the first requestor as a function of at least the first estimated workload  and the second estimated workload;
 performing one or more of delaying or canceling adding the first computing request from the first requestor to the first  queue, the first threshold value being a maximum workload for the first requestor in the first queue;
	determining a third estimated workload for completing all computing requests from the first requestor already being handled by a second queue, the second queue being configured to handle requests from the first requestor and the at least one second requestor;
	determining a second total estimated requestor-specific workload for the first requestor as a function of at least  the first estimated workload and the third estimated workload; 
	responsive to determining that the second total estimated requestor-specific workload does not exceed a second threshold value, adding the first computing request to the second  queue, the second threshold value being a maximum workload for the first requestor in the second queue; and
	completing the first computing request, in accordance with a process for completing computing requests in the second  queue, wherein the process comprises executing a first ruleset on each target in a first set of targets of the first computing request and determining whether each target in the first set of targets complies with at least one condition indicated by the first ruleset.


Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-23 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Xiao et al. (US 8,914,497) disclose managing service requests using work-based service request tokens.

Xiao et al. (US 2014/0380330) disclose token sharing mechanisms for burst-mode operations.

Wang et al. (US 2019/0235894) disclose throttling CPU utilization by implementing a rate limiter.

Olson et al. (US 2015/0263978) disclose determining whether or not to accept a work request based on if there are enough tokens available in a bucket.

Lai (US 2012/0059962) discloses determining if counters are in compliance with a threshold value to determine whether to grant or deny a transaction.

Kusters et al. (US 9,703,602) disclose charging tokens to a global token bucket and a work token bucket to reduce tokens based on if there is sufficient capacity to handle an I/O request.

Frankel et al. (US 2018/0343257) disclose determining whether a file satisfies a set of compliance rules.

Flockhart et al. (US 2002/0181692) disclose a call center that rejects further calls when the sum of the present time, the anticipated call in-queue wait time, and the anticipated call service time for a particular type of call exceeds the closing time of the call center. The call center may redirect the rejected calls to another call center if it determines that the other call center can service them by its closing time.

Fukuchi (US 2011/0299397) discloses when a number of tokens accumulated in the token bucket is equal to or larger than a reference number corresponding to a maximum packet length that the queues may store, the shaping apparatus allows one of the packets stored in the queues to transmit and subtracts a number of tokens corresponding to a length of the packet allowed to be transmitted.

Carmel et al. (US 2011/0296310) disclose determining whether configurations satisfy compliance rules.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 2, 2022